Exhibit 10.1

AMENDMENT NO. 3 TO LOAN AGREEMENT

This Amendment No. 3 to Loan Agreement dated as of October 6, 2006 (this
“Amendment”) is entered into with reference to the Loan Agreement dated as of
September 5, 2003, as amended by that certain Amendment No. 1 to Loan Agreement
dated as of February 18, 2004 and that certain Amendment No. 2 to Loan Agreement
dated as of December 10, 2004 (as so amended, the “Loan Agreement”), among Bally
Technologies Inc. (formerly known as Alliance Gaming Corporation), the Lenders,
the Syndication Agent, the Documentation Agent, Banc of America Securities LLC
and CIBC World Markets Corp., as Joint Lead Arrangers and Joint Book Managers,
and Bank of America, N.A., as Administrative Agent.  Capitalized terms used in
this Amendment and not otherwise defined herein are used with the meanings set
forth for those terms in the Loan Agreement.

1.             Amendments.  The Borrower and the Administrative Agent (acting
with the consent of the Requisite Lenders) hereby agree to amend the Loan
Agreement as follows:

(a)           Clause (d) of the definition of the term “EBITDA” in Section 1.1
of the Loan Agreement is hereby amended by inserting the parenthetical phrase
“(plus interest income in respect of trade receivables that is deducted from
interest expense in determining such Interest Charges)” after the words
“Interest Charges”.

(b)           The definition of the term “EBITDA” in Section 1.1 of the Loan
Agreement is hereby further amended by adding the following clause immediately
prior to the end thereof:

“; provided, further, that for any period commencing on or after April 1, 2006
and ending on or before September 30, 2007, the figure “$5,000,000” referenced
in clause (g) above shall be increased to “$10,000,000”

(c)           Section 7.1(b) of the Loan Agreement is hereby amended by
inserting the following parenthetical phrase after the words “Fiscal Year” in
the second line thereof:

“(other than the Fiscal Year ending on June 30, 2006)”

(d)           Section 7.1(b) of the Loan Agreement is hereby further amended by
adding the following clause immediately prior to the end thereof:

“; provided that all such information, reports and certificates for the Fiscal
Year ending on June 30, 2006, together with the Borrower’s annual report on Form
10-K for such Fiscal Year, shall be delivered on or before December 31, 2006;”

(e)           Section 7.1(f) of the Loan Agreement is hereby further amended by
adding the following clause immediately prior to the end thereof:

“; provided, however, that in no event shall the Borrower’s quarterly reports on
Form 10-Q for the Fiscal Quarters ending on September 30,


--------------------------------------------------------------------------------




2005, December 31, 2005 and March 31, 2006 be delivered later than December 31,
2006;”

(f)            Section 7.2 of the Loan Agreement is hereby amended by adding the
following sentence to the end thereof:

“For the avoidance of doubt, it is understood and agreed that the definitive
Compliance Certificate for the Fiscal Quarters ending on September 30, 2005,
December 31, 2005 and March 31, 2006 shall be delivered when the Borrower files
its quarterly report on Form 10-Q for such Fiscal Quarter and the Compliance
Certificate for the Fiscal Year ending on June 30, 2006 shall be delivered with
the financial statements required under Section 7.1(b), but in each such case no
event later than December 31, 2006.”

(g)           Section 9.1(c) of the Loan Agreement is hereby amended by adding
the following immediately prior to the end thereof:

“the Borrower fails to deliver on or before December 31, 2006 any financial
information and certificates required by Sections 7.1(b), 7.1(f) and 7.2 hereof
for the Fiscal Quarters ending on September 30, 2005, December 31, 2005 and
March 31, 2006 and the Fiscal Year ending on June 30, 2006; or”

2.             Condition Precedent.  The effectiveness of this Amendment shall
be conditioned upon the receipt by the Administrative Agent of (a) counterparts
of this Amendment executed by the Borrower, (b) written consents hereto executed
by the Requisite Lenders in substantially the form of Exhibit A attached hereto,
(c) written consents hereto executed by each of the Guarantors, (d) an amendment
fee in an amount equal to 0.25% of the aggregate Commitments of those Lenders
that shall have executed and returned consents in the form of Exhibit A to the
Administrative Agent on or before 5:00 p.m., pacific time, on October 16, 2006,
which fee shall be distributed by the Administrative Agent to such consenting
Lenders and (e) the reasonable fees, costs and expenses of the Administrative
Agent and BAS in connection with this Amendment.

3.             Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and the Lenders that, as of the date of
this Amendment, (i) after giving effect to this Amendment, no Default or Event
of Default has occurred and remains continuing, and (ii) the representations and
warranties contained in Article IV of the Loan Agreement and in each other Loan
Document (except (A) for representations and warranties which expressly speak as
of a particular date or are no longer true and correct as a result of a change
which is permitted by the Loan Agreement or applicable Loan Document, (B) as
disclosed by the Borrower and approved in writing by the Requisite Lenders, or
(C) for the representations and warranties set forth in Sections 4.4(a), 4.6
(first sentence), 4.11 and 4.18 of the Loan Agreement) are true and correct as
if made on the date hereof.

2


--------------------------------------------------------------------------------




4.             Confirmation. In all other respects, the terms of the Loan
Agreement and the other Loan Documents are hereby confirmed.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Administrative Agent have executed this
Amendment as of the date first written above by their duly authorized
representatives.

BALLY TECHNOLOGIES INC. (formerly known
as Alliance Gaming Corporation)

 

 

 

By:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

 

 

 

4


--------------------------------------------------------------------------------


[Exhibit A to Amendment]

CONSENT OF LENDER

This Consent of Lender is delivered by the undersigned Lender to Bank of
America, N.A., as Administrative Agent, with reference to the Loan Agreement
dated as of September 5, 2003 (the “Loan Agreement”), among Bally Technologies
Inc., the Lenders, Syndication Agent, Documentation Agent and Joint Lead
Arrangers and Joint Book Managers referred to therein, and Bank of America,
N.A., as Administrative Agent.  Capitalized terms used herein are used with the
meanings set forth for those terms in the Loan Agreement.

The undersigned is a party to the Loan Agreement and hereby consents to the
execution and delivery of the proposed Amendment No. 3 to Loan Agreement by the
Administrative Agent on behalf of the Lenders party to the Loan Agreement,
substantially in the form of the draft presented to the undersigned.

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

A-1


--------------------------------------------------------------------------------


[Exhibit B to Amendment]

CONSENT OF GUARANTORS

This Consent of Guarantors is delivered by the undersigned with reference to the
Loan Agreement dated as of September 5, 2003 (the “Loan Agreement”), among Bally
Technologies Inc., the Lenders, Syndication Agent, Documentation Agent and Joint
Lead Arrangers and Joint Book Managers referred to therein, and Bank of America,
N.A., as Administrative Agent.  Capitalized terms used herein are used with the
meanings set forth for those terms in the Loan Agreement.

The undersigned hereby (a) consent to the execution and delivery of the proposed
Amendment No. 3 to Loan Agreement by the Borrower and the Administrative Agent,
substantially in the form of the draft presented to the undersigned and
(b) represent and warrant to the Administrative Agent and the Lenders that each
of the Guaranties and the Collateral Documents executed by the undersigned
remain in full force and effect in accordance with their respective terms.

“Guarantor”

 

 

 

BALLY GAMING, INC.

 

(d/b/a Bally Gaming and Systems),

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

B-1


--------------------------------------------------------------------------------




 

APT GAMES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

FOREIGN GAMING VENTURES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

LOUISIANA VENTURES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

UNITED GAMING RAINBOW,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ACSC ACQUISITIONS INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ADVANCED CASINO SYSTEMS
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

B-2


--------------------------------------------------------------------------------




 

CMP ACQUISITIONS INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

CASINO MARKETPLACE DEVELOPMENT CORPORATION, a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

DATA CONCEPTS INTERNATIONAL, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

CMS, LLC,

 

a Mississippi limited liability company

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

B-3


--------------------------------------------------------------------------------